Citation Nr: 1707723	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  09-40 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Kersten, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from June 1998 to November 1998, from January 2003 to May 2006, and from September 2006 to February 2007, with additional periods of service in the U.S. Marine Corps Reserves.

This matter is on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Board notes that the Veteran initiated appeals on four issues in his Notice of Disagreement dated July 2008;  entitlement to service connection for right knee strain, left knee strain, irritable bowel syndrome (IBS), and pes planus.  However, in his October 2009 VA Form 9, he perfected appeals only for the issues of entitlement to service connection for pes planus and IBS.  The issues of service connection for right knee strain and left knee strain were not perfected, and are not before the Board.  

Service connection was granted for pes planus in an RO decision dated October 2014.  As this issue has been resolved by a grant of benefits and the Veteran has not submitted any documents indicating that he is not satisfied with the decision, the Board finds that the issue is no longer part of the current appeal.  See 38 C.F.R. § 19.26(d) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he is entitled to service connection for IBS, which he contends began during service or within one year of separation from service.  The record shows that the Veteran was diagnosed with IBS by a private medical provider in October 2007.

The Veteran was afforded a VA examination, in April 2008, at which time he was evaluated for IBS.  The examiner opined that the Veteran's IBS was less likely as not caused by or a result of service.  However, he noted that the Veteran had not had a lower endoscopy to rule-out other causes of his symptoms, and that he had an appointment scheduled at the University of Michigan, to address the condition.  The VA examiner stated that obtaining the report from that visit would be of interest.  Records related to this evaluation are not currently in the record, and there is no evidence that they have been requested.  The Board finds that the April 2008 VA opinion is inadequate, as it identifies missing medical evidence that could help the Veteran substantiate his claim for benefits.  

Therefore, the Board finds that the medical evidence of record and the medical opinion relating to the Veteran's claim for entitlement to service connection for IBS are inadequate, and a remand for further development is required. 

To ensure that all due process requirements are met, and that the record is complete, the Veteran will be provided with an opportunity to provide information or evidence pertinent to the claim remaining on appeal.


Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding treatment records pertaining to treatment of the Veteran's IBS or other gastrointestinal disorders.  

Specifically request that the Veteran identify and provide a release for the treatment records from the University of Michigan pertaining to treatment or evaluation referred to at his VA examination of April 2008.  

2.  After the above has been completed, schedule the Veteran for a VA examination to determine whether or not the Veteran's IBS had its onset in active service or is etiologically related to active service.  The examiner should review the claims file and note that review in the report.  All necessary tests should be performed.  

The examiner should opine as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that his IBS is etiologically related to his active duty service.  The examiner is specifically directed to examine:

* The Veteran's contentions

* Diagnosis of IBS by a private medical provider in October 2007.

* The April 2008 VA examination.

* Any treatment through the University of Michigan.

The requested opinion must be accompanied by a thorough statement of reasons and bases for the opinions rendered.  Such a discussion may include factors such as what factors may have caused the Veteran's IBS.

If the examiner is unable to provide such an opinion without resorting to speculation or for any other reason, an adequate explanation should be provided as to why such an opinion cannot be provided.  Such explanations may include, but are not limited to, limited experience in the specific medical field or the need for additional tests.  

3.  After the above action is completed, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




